                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN



JOLEEN M. LERCH,
                                                              OPINION AND ORDER
                             Plaintiff,
       v.
                                                                    18-cv-589-slc
LIFE INSURANCE COMPANY
OF NORTH AMERICA,

                             Defendant.




       On July 27, 2018, plaintiff Joleen Lerch filed a lawsuit in this court under § 502(a)(1)(B)

of the Employee Retirement Income Security Act of 1974 (ERISA), seeking review of defendant

Life Insurance Company of North America’s (“LINA’s”) denial of her claim for long-term

disability insurance benefits under an employee welfare benefit plan. Before the court is Lerch’s

motion to exclude the plan’s Appointment of Claim Fiduciary (ACF) form and Group Disability

Insurance Certificate (bates stamped LINA 001906-001934) from the administrative record.

Dkt. 11. For the reasons explained below, I am denying the motion.




                                          BACKGROUND

       LINA issued a policy of long-term disability insurance to Wausau Coated Products, Inc.

in March 2015, for the purpose of insuring benefits under an ERISA-governed employee welfare

benefit plan. The parties agree that Wausau is the plan sponsor and plan administrator and that

LINA is the claim fiduciary responsible for the payment of benefits under the plan. See dkt. 12-3

at 1 and 24. According to the allegations in the complaint, Lerch became ill in March 2015 and

applied for long-term disability benefits. LINA approved the application and awarded Lerch

long-term disability benefits for approximately two years. However, on June 17, 2017, LINA
denied Lerch’s claim on the alleged ground that she was no longer disabled under the “any

occupation” standard of disability. After unsuccessfully appealing the decision administratively,

Lerch filed a lawsuit in this court on July 27, 2018.

       On August 2, 2018, only a few days after filing suit, Lerch’s counsel sent LINA’s counsel

a letter requesting Lerch’s “entire file” related to the denial of her claim, including all “plan

documents.” LINA responded to the request but failed to produce a copy of the ACF form and

insurance certificate. After litigation commenced, I entered a preliminary pretrial conference

order in which I set January 11, 2019 as the deadline for LINA to produce a copy of the

administrative record to be reviewed by the court. Dkt. 10. LINA met the deadline and

included the ACF form and insurance certificate as part of the official administrative record.




                                           ANALYSIS

       Lerch contends that the administrative record was closed as of the date she filed her

lawsuit (July 27, 2018) and opposes the “late” inclusion of the ACF and certificate in the

administrative record. She bases her argument solely on Feggins v. Reliance Standard Life Ins. Co.,

No. 11-CV-073-WMC, 2012 WL 12996107, at *1 (W.D. Wis. Jan. 19, 2012), in which Judge

Conley held that this court’s review of an ERISA denial is limited to the administrative record

that was before the insurance company when it made its decision. See also Militello v. Cent. States,

Se. & Sw. Areas Pension Fund, 360 F.3d 681, 686 (7th Cir. 2004) (“The deferential nature of the

arbitrary and capricious standard of review means that the court may ‘consider only the evidence

that was before the administrator when it made its decision.’”). Applying this standard, Judge

Conley refused to consider evidence that Feggins was awarded Social Security Disability



                                                 2
Insurance (SSDI) benefits because the SSDI award was not issued until seven months after

Reliance Standard made its final decision with respect to Feggins’s application for disability

benefits under the policy. Feggins, 2012 WL 12996107, at *2.

       As LINA points out, Feggins does not apply because it involved documents that did not

exist at the time that the claims administrator (Reliance Standard) made its benefits decision,

which rendered the documents irrelevant to the court’s review of the denial of Feggins’s claim.

In this case, the ACF and insurance certificate are plan documents that existed at the time LINA

made its decision with respect to Lerch’s claim. See Raybourne v.Cigna Life Ins. Co. of N.Y., 576

F.3d 444, 448-49 (7th Cir. 2009) (ACF is plan document); Ruiz v. Cont'l Cas. Co., 400 F.3d 986,

991 (7th Cir. 2005) (insurance certificate is plan document).          Therefore, Feggins is not

instructive and does not require the exclusion of the ACF or insurance certificate from the

administrative record in this case.

       More to the point is whether the ACF and insurance certificate can or should be excluded

from the administrative record because LINA had some duty to produce them when Lerch asked

for the plan documents at the start of her lawsuit. As LINA points out, Lerch failed to develop

any meaningful argument on this issue in her motion, nor did she cite any authority requiring

a claim fiduciary to produce all relevant plan documents after the commencement of litigation

but prior to the deadline for producing the administrative record for the claim. In fact, the

Court of Appeals for the Seventh Circuit has held that the plan administrator (here, Wausau),

and not the claims administrator (LINA), is proper party to sue for failure to provide plan

documents, Hightshue v. AIG Life Ins. Co., 135 F.3d 1144, 1149 (7th Cir. 1998) (summary plan

description), and has “rejected the contention that other parties, including claims administrators,



                                                3
can be held liable for the failure to supply participants with the plan documents they seek,”

Mondry v. Am. Family Mut. Ins. Co., 557 F.3d 781, 794 (7th Cir. 2009). See also 29 U.S.C. § 1024

(setting forth duties of claim administrator to furnish plan information to plan participants).

       In its response brief, LINA points out that 29 C.F.R. § 2560.503-1(j) requires a claim

fiduciary to provide a claimant with “all documents, records, and other information relevant to

the claimant’s claim for benefits” upon request. However, LINA contends that administrative

plan documents are not “relevant” to a claim for benefits. Specifically, the regulation defines

the term “relevant” as any document, record or other information that:

       (i) Was relied upon in making the benefit determination;

       (ii) Was submitted, considered, or generated in the course of making the benefit
       determination, without regard to whether such document, record, or other
       information was relied upon in making the benefit determination;

       (iii) Demonstrates compliance with the administrative processes and safeguards
       required pursuant to paragraph (b)(5) of this section in making the benefit
       determination; or

       (iv) In the case of a group health plan or a plan providing disability benefits,
       constitutes a statement of policy or guidance with respect to the plan concerning
       the denied treatment option or benefit for the claimant's diagnosis, without
       regard to whether such advice or statement was relied upon in making the benefit
       determination.

29 C.F.R. § 2560.503-1(m)(8).

       Picking up on LINA’s lead, Lerch argues for the first time in her reply brief that “it is

impossible to see how [the ACF form and insurance certificate] are not precisely relevant”

because they define the scope of LINA’s authority as a fiduciary and mandate a specific claim

process. Dkt. 15 at 3. As an initial matter, if Lerch believes that 29 C.F.R. § 2560.503-1(j)

provides her the remedy she seeks, then she should have raised the argument in her initial



                                                4
motion seeking exclusion of the ACF and certificate. Mendez v. Perla Dental, 646 F.3d 420, 423-

24 (7th Cir. 2011) (“[I]t is well-established that arguments raised for the first time in the reply

brief are waived.”). However, even if I were to consider this argument, Lerch has failed to cite

any authority that plan documents fall within the regulatory definition of “relevant”

information, or that this regulation trumps the clear duties of the claims administrator outlined

in 29 U.S.C. § 1024 and enforced by Mondry and Hightshue. Moreover, the regulation says

nothing about when an administrative record should be considered closed for purposes of review

by a federal court.

       In a separate argument also raised for the first time in her reply brief, Lerch argues that

even if LINA did not have a statutory duty to provide the plan documents, it had a fiduciary

duty as the appointed “claim fiduciary” to convey complete and accurate information to Lerch.

Again, Lerch has waived this argument by raising it for the first time in her reply brief. In any

event, Lerch has failed to persuade me that any fiduciary duty LINA may have had to turn over

a full set of plan documents warrants the exclusion of the plan documents from the

administrative record. The few cases that Lerch cites in support of her fiduciary argument do

not involve a claim fiduciary’s failure to produce plan documents during litigation and seem to

stand for the general view that plan administrators have a fiduciary duty to “respond promptly

and adequately to employee-initiated inquiries regarding the plan or any of its terms.”

Electro-Mech. Corp. v. Ogan, 9 F.3d 445, 451 (6th Cir. 1993).           See also Sheet Metal Joint

Apprenticeship Training Fund v. Barsuli, 950 F. Supp. 1406, 1418 (E.D. Wis. 1997) (citing Electro-

Mech. and discussing general fiduciary duty of plan administrators). Cf. Echague v. Metro. Life Ins.

Co., 43 F. Supp. 3d 994, 1017 (N.D. Cal. 2014) (in response to employee inquiries, a “fiduciary



                                                 5
has an obligation to convey complete and accurate information material to the beneficiary’s

circumstance”).

       In sum, in the absence of any citation to statutory or case law that requires the exclusion

from the administrative record of any plan documents that a claim administrator or claim

fiduciary (versus a plan administrator) failed to provide a claimant upon request, I cannot find

that the ACF form and certificate must be excluded from the administrative record in this case.




                                            ORDER

       IT IS ORDERED that plaintiff Joleen Lerch’s motion to exclude evidence from the

administrative record, dkt. 11, is DENIED.


       Entered this 3rd day of May, 2019.

                                            BY THE COURT:

                                            /s/


                                            STEPHEN L. CROCKER
                                            Magistrate Judge




                                                  6
